DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.
 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 04/01/2019. It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0038097 application as required by 37 CFR 1.55. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “connection member” in claim 1 and 7 interpreted as a screw or bolt [0054], [0057], and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellogg (prev. presented US 2012/0000608) in view of Dhindsa (prev. presented US 2011/0100553).
Regarding claim 1, Kellogg teaches a plasma focus ring (500 Fig 3 and 4A-D) of a semiconductor etching apparatus (Fig 3 and [0006]), the plasma focus ring comprising: an upper plasma focus ring (upper portion of 212) placed on an upper outer side of an electrostatic chuck (see 310 Fig 3, note [0011] teaches a substrate support 
Regarding claim 7, the combination remains as applied to claim 1 above. In the combination the lower plasma focus ring includes the top surface is horizontally aligned with a top surface of at least one of the plurality of the slots because the combination as applied teaches the lower ring surface is the lower portion with the slots and Dhindsa teaches this structure attached to an L shaped portion (Kellogg Fig 3 and Dhindsa Fig 2B, see upper surface of 270).

Response to Amendment
The declaration under 37 CFR 1.132 filed 05/03/2021, hereinafter declaration, is insufficient to overcome the rejection of claim 1 based upon 35 U.S.C. 103 over Kellogg or over Dhindsa as set forth in the last Office action because: Regarding the obviousness rejection over Kellogg in view of Dhindsa, the declaration asserts in point 5 that there is an unexpected result of the 53% cost reduction because it is higher than the typical cost reduction measures. This is not persuasive because "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d .
Regarding the point 6 of the Cp value, the declaration and supporting exhibit do not identify the distinction between model 1 or 2. Further the supplied evidence does not establish a comparison to the values obtained by the closes prior art or establish what the unexpected result is. The declaration identifies values in a range of 1.6-2.1 as significant. However, the data demonstrated is all within this range. Therefore there is no clear indication of what the unexpected result is and there is no clear indication that the unexpected result is significant and commensurate in scope with the claimed invention. "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and 
Regarding point 7 of unexpected results, there is again no comparison to the closest prior art. Further, US 2020/0051792 recognizes that using two pieces allows for lower cost and faster production [0049-0053]. Therefore, the faster production with a separate structure having the slots is not unexpected due to the recognized faster production in the prior art. 
Regarding points 8 and 9 of commercial success, the evidence submitted regarding corporations testing the claimed invention and an investment in the assignee has been fully considered. However such evidence fails to establish a nexus between the claimed invention and the evidence of commercial success. An affidavit or declaration attributing commercial success to a product or process "constructed according to the disclosure and claims of [the] patent application" or other equivalent language does not establish a nexus between the claimed invention and the commercial success because there is no evidence that the product or process which has been sold .
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Response to Arguments
Applicant's arguments filed 09/07/2021, hereinafter reply, have been fully considered but they are not persuasive. 
Regarding the rejection over Kellogg (reply p 7-9), the arguments regarding Kellogg not anticipating the claim are moot because the anticipation rejection has been overcome by the amendment. Regarding the obviousness rejection (reply p 8-10), the rejection has been modified due to the amendment to include the teaching of Dhindsa of the attachment at the slot containing portion. Kellogg teaches the slot containing portion is monolithic and Dhindsa teaches attachment with a screw or bolt to the remaining portion of the ring, as cited above.  In response to applicant's argument that Dhindsa teaches two lower rings with slots, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Applicant’s arguments suggest ways to modify Kellogg to address the problem demonstrated by Dhindsa, but the rejection relies upon the teaching of Kellogg of the ring being formed of different portions and Dhindsa demonstrating that one way to have a successful confinement ring with more than one portion is to have attachable slot segments attached to the L shaped ring portion. 
Regarding the declaration filed 05/30/2021 (reply p12-14), the declaration was not found persuasive for the reasons presented above in the “response to amendment” section of this office action. Therefore, the obviousness rejection has been applied. 
For all of these reasons the arguments are not persuasive.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0206309 teaches a slot containing confinement ring (Fig 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716